Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 1 of 20 PageID #: 23



SHEEHAN & ASSOCIATES, P.C.
Spencer Sheehan
505 Northern Blvd., Suite 311
Great Neck, NY 11021
Telephone: (516) 303-0552
Facsimile: (516) 234-7800
spencer@spencersheehan.com

-and-

REESE LLP
Michael R. Reese
100 West 93rd Street, 16th Floor
New York, New York 10025
Telephone: (212) 643-0500
Facsimile: (212) 253-4272
mreese@reesellp.com

United States District Court
Eastern District of New York                                   2:19-cv-05135

Annemarie Casio, Craig Moskowitz, Jane
Doe, individually and on behalf of all others
similarly situated
                                Plaintiffs
                                                                   Complaint
                 - against -

Vineyard Vines, LLC
                                Defendant

        Plaintiffs by attorneys alleges upon information and belief, except for allegations

pertaining to plaintiffs, which are based on personal knowledge:


        1.   Vineyard Vines, LLC (“defendant”) manufactures, produces distributes, markets,

labels and sells high end yet wearable mainstream preppy clothing and accessories under the

Vineyard Vines brand (“Products”).

        2.   Defendant’s clothing is evocative of New England chic, crossed with a Kenny




                                                1
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 2 of 20 PageID #: 24



Chesney concert, layered with pastels.1

        3.      Defendant’s prices are above a mass market department store, yet less than older

brands such as Lacoste and Burberry.2

        4.     Defendant operates upwards of 70 retail stores (“main line stores” or “retail stores”)

and 19 outlet stores (“outlet stores”) with at least 10 in New York.

        5.     The outlet and retail stores have similar interior layout, shelving, organization and

available products.3

                           Outlet                                             Main Line




        6.     The outlet stores contain in-store placards promoting a 25% price reduction on all

items, reflected on all price tags through a “Suggested Retail” Price which is 25% higher than the

price consumers will pay, designated as “Our Price.”

        7.     The attributes, features, designations and other criteria which apply to the exemplar


1
  Steven Bertoni, How Vineyard Vines Built A Giant Brand Without Raising A Penny Of Equity, Forbes, Apr. 10,
2018.
2
  “Older” in terms of existence of the brand.
3
  The outlet products, labels and tags identified in the complaint are examples of Outlet Products purchased by the
named plaintiffs and class members and are referenced for purposes of explanation and comparison with the
corresponding Retail Products.


                                                        2
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 3 of 20 PageID #: 25



products apply consistently across all of defendant’s retail products, which have a corresponding

outlet product in the same product line.

        8.    The outlet products purport to be identical to the retail products.

        9.    For example, the men’s CHAPPY line of bathing suits is sold in the outlet and retail

stores and they are difficult to distinguish at a glance.

        10.   The Product on the left (pink coconuts and pineapples) is the outlet product and the

Product on the right (sharks) is the retail product.




        11.   The price tags for the above outlet and retail products is presented below.

                                Outlet                      Main Line




                                                   3
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 4 of 20 PageID #: 26




        12.    The Outlet and Retail Product Price Tags share many of the same markers and

identifiers.

                                      Outlet                      Retail
          Suggested Retail            $89.50                      $89.50
          Actual Price (“Our Price”) $69.99                       $89.50
          Style Number                1M6062-459                  1M000096-456
          Style Name                  Bahama Mama Print Chappy Striped Bonefish
          Product Line                CHAPPY                      CHAPPY
          Color                       TURQS                       JAKE BLUE
          Bar Code                    1 92926 19223 2             1 92926 60187 1
          Miscellaneous               OS319                       [blank]




                                               4
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 5 of 20 PageID #: 27



        13.    In the context of the Products, viz, the CHAPPY swimsuits, the most significant and

apparent similarity between the price tags is that “Suggested Retail” price of the outlet product is

identical to the “Price” of the retail product – $89.50.

        14.    Despite their similarity in appearance and classification, the outlet products’ pricing

is misleading because they do not have a true suggested retail price identical to the price for the

comparative product in the retail store.

        15.    The invented price disparity between the “Suggested Retail” price, $89.50, and the

actual “Our Price” of $69.99, induces customers to purchase the outlet products, by creating an

impression of savings and “enhances subjects’ perceived value and willingness to buy the

product.”4

        16.    The outlet products are not actually identical to the retail products, as they were not

previously sold at the retail store nor transferred to the outlet store to clear space for a new season’s

merchandise, as shown through the interior tags of the Products.

                         Outlet                                            Main Line




4
 Dhruv Grewal & Larry D. Compeau, “Comparative Price Advertising: Informative or Deceptive?,” 11 J. Pub. Pol’y
& Mktg. 52, 55 (Spring 1992).


                                                      5
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 6 of 20 PageID #: 28



       17.    It can plausibly be surmised that the “OS” part of the “OS319” code on the outlet

product price tag, and corresponding to “Season” on the interior tag directly above, is a designation

for “Outlet Store.”

       18.    The outlet product tag shows a production date of “01/19” or January 2019, while

the main line product is dated “03/2019” or March 2019.

       19.    Due to seven months between the time the outlet product was made – not counting

oceanic transport by container ship, processing through Customs, tagging the product prior to sale

and domestic transport – it would have been impossible for the outlet product to be sold at a main

line store of defendant.

       20.    However, reasonable consumers get the impression the outlet products are identical

to the retail products due to the numerous intentional similarities and representations between the

products sold at each store.

       21.    Upon information and belief, defendant’s representatives in the outlet stores are

directed, perhaps implicitly, to further these deceptive practices, by responding to customers from

who ask about the relationship between the outlet and retail merchandise.

       22.    Customers are informed that the outlet products were either previously sold at retail

stores or are of equivalent quality such that they could be.

       23.    Upon check-out, defendant provided customers with receipts which furthered the

deceptive practices, through printing the Suggested Retail Price marked down by 25%, reassuring

customers the items they purchased were worth more than they were.

       24.    These representations and intentional similarities are misleading, because the outlet

products are of distinctly lower quality, evinced through the care tags.

                           Outlet                                 Main Line




                                                 6
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 7 of 20 PageID #: 29




       25.    The Outlet Product is 100% polyester (lining and shell), compared to the Retail

Product, which has a shell of 86% polyester and 14% spandex.

       26.    This difference in the Product’s composition shows that the Outlet Product could not

have had the suggested retail price equivalent to the retail product because the former is of lesser

quality.

       27.    A comparable product of 100% polyester will be have a true market price of more

than 25% less (less than $69.99, the actual price following 25% reduction from “Suggested Retail”

price) than a product consisting of 86% polyester and 14% spandex, due to the prices of the fabrics.

       28.    The subtle nature of the differences between the outlet and retail products are such

that they are deceptive to customers, who would not otherwise spend $69.99 for a bathing suit

which is 100% polyester.

       29.    The “suggested retail” prices for the Outlet Products were not the prevailing market

prices or values preceding the publication of said prices, as required by state law and/or the Federal




                                                  7
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 8 of 20 PageID #: 30



Trade Commission (“FTC”).5

        30.     The information provided to consumers by sellers causes consumers to “stop a search

based on dishonest price and quantity signals,” such that “the transaction for the purchased item

may yield an inferior result for the consumer than if the search had continued based on truthful

information.”6

        31.     Consumer willingness to pay more money for a product or service based on an initial

higher list price is contrary to a rational economic model which “assumes all consumers care about

is the value of the good and its selling price,” in contrast to “robust evidence suggest[ing]

consumers make consumption decisions that deviate from this model.7

        32.     This is because consumers value transactional utility – what they perceive as the

“value of the ‘deal.’”8

        33.     Consumers rely upon truthful information to manage their time constraints when

searching for Products – in other words, allocating their scarce resources.

        34.     Through “dishonest search disruption” which distorts the information relied upon by

consumers, sellers are able to short-circuit this search process, not only “inducing a purchase” by

depriving consumers of informed choice but through amounts of money which can be measured.

        35.     Recent studies with abstract, virtual goods determined that “participants are willing

to pay 57 cents to gain a dollar of perceived discount and 78 cents to avoid a dollar of perceived

mark-up.”9



5
   Federal Trade Commission Act (“FTCA”) prohibiting “unfair or deceptive acts or practices in or affecting
commerce” (15 U.S.C. § 45(a)(1)) and false advertisements (15 U.S.C. § 52(a)).
6
  D. A. Friedman, “‘Dishonest Search Disruption’: Taking Deceptive-Pricing Tactics Seriously,” 51 U.C. Davis L.
Rev. Online 121 (2018).
7
  Jennie Huang, "The Thrill of the Deal: Quantifying the Price of Perceived Discounts and Mark-ups," (2018), Working
Paper, Graduate Studies, Wharton School, University of Pennsylvania.
8
  Id.
9
  Id.


                                                         8
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 9 of 20 PageID #: 31



         36.    Defendant’s “fictitious pricing” “‘trap’[s] consumers into purchasing a more

expensive good to exhaust the value” of the savings attributed to the price reduction, without regard

for product quality.10

         37.    Only because of the fictious markdown were the items able to be sold at the lower

“Our Price,” due to their lesser quality, which exceeds the value of the price differential.

         38.    In other words, consumers are more likely to purchase the Products because the

original price, $89.95, was above the selling price, $69.99.

         39.    Consumers would be significantly less likely to purchase the Products if the original

price was below the selling price.

         40.    While studies had previously shown that “perceived discounts” lead to an increase

in purchase intention, they did not “provide concrete evidence that reference prices may cause

material losses for consumers.”

         41.    Moreover, “irrelevant original prices,” such as the “Suggested Retail” price of the

Products, can be disentangled from “the effects of inferences about product-quality.”

         42.    Had the Suggested Retail Price been a bona fide price, the customer would have a

legitimate basis for evaluating whether the actual price was one they were willing to pay, absent

the manipulation of the false reference price.

         43.    The false reference price also prevents the rational, reasonable consumer from

independently evaluating what the product’s true market price should be.

         44.    The differential between the true market price of the product and the price at which

the retailer is able to sell the product utilizing its false discounting are the consumers’ damages.

         45.    The “true market price” is the price that an item of similar quality would be sold for


10
  Huang at 4 (“I find that participants systematically forwent higher earnings and chose to purchase the good that uses
up the entire value of the coupon almost 30% of the time”).


                                                          9
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 10 of 20 PageID #: 32



 at a completely different store, based on factors such as fabric type and quality, colors and drying.

        46.    Defendant knew the outlet products did not have a suggested retail price identical to

 the retail products because it ordered the outlet and retail products from a supplier, and necessarily

 paid less for the outlet products.

        47.    Named Plaintiffs and consumers reasonably and justifiably acted and relied on the

 substantial price differences advertised, and made purchases believing that they were receiving a

 substantial discount on an item of greater value than it was.

        48.    Named Plaintiffs and consumers would not have made their purchases or would have

 paid less for the Outlet Merchandise they did purchase, but for defendant’s false representation of

 the “Suggested Retail” price accompanied by the illusory price discounts.

        49.    The Products and Pricing Practices are deceptive and injurious in other material and

 quantifiable ways.

                                         Jurisdiction and Venue


        50.    Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2).

        51.    Upon information and belief, the aggregate amount in controversy is more than

 $5,000,000.00, exclusive of interests and costs.

        52.    This court has personal jurisdiction over defendant because it conducts and transacts

 business, contracts to supply and supplies goods within New York.

        53.    Venue is proper because a substantial part of the events or omissions giving rise to

 the claims occurred in this District.

        54.    Venue is proper because many class members reside in this District and defendant

 does business in this District and State.

                                                    Parties



                                                    10
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 11 of 20 PageID #: 33



         55.   Plaintiff Casio is a citizen of Suffolk County, New York.

         56.   Plaintiff Moskowitz is a citizen of Fairfield County, Connecticut.

         57.   Plaintiff Casio purchased the products at one or more of defendant’s outlet stores in

 this State during the statute of limitations.

         58.   Plaintiff Moskowitz purchased the products at one or more of defendant’s outlet

 stores in this State and/or other States during the statute of limitations.

         59.   The items purchased by named plaintiffs have corresponding, similar, yet higher

 quality counterparts sold at defendant’s retail stores and are represented in substantially identical

 form to the example(s) described herein.

         60.   Named Plaintiffs observed the in-store placards promoting a 25% price reduction on

 all items and price tags which represented the “Suggested Retail” Price to be 25% higher than the

 sale or “Our Price.”

         61.   After observing the price tags on the items and the accompanying signage, Named

 Plaintiffs believed that they were receiving a significant discount on the item(s) they had chosen

 when in fact, the items would have cost less than they did.

         62.   Because they felt that the discounted price would likely not last, and that they were

 getting a significant bargain on the merchandise, they purchased the Products.

         63.   Jane Doe plaintiffs are citizens of the 48 states for which the identity of a named

 plaintiff has not been disclosed, but who were affected in the same manner as the Named Plaintiffs.

         64.   The allegations as related to laws of other states where no named plaintiff has been

 disclosed serves as a placeholder upon joinder or amendment.

         65.   Defendant is a Connecticut limited liability company with a principal place of

 business in Stamford, Connecticut (Fairfield County) and its members are citizens of Fairfield




                                                   11
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 12 of 20 PageID #: 34



 County, Connecticut.

         66.   During the class period, Named and Jane Doe Plaintiffs purchased one or more of

 the Products for personal use, consumption or application based on the representations described

 herein, for no less than the price indicated, supra, excluding tax, within their districts and/or states.

         67.   Named and Jane Doe Plaintiffs purchased the Products based upon the

 representations with respect to price and implicit message of quality inherent in that price.

         68.   Named and Jane Doe Plaintiffs would consider purchasing the Products at

 defendant’s outlet stores again if there were assurances that the Products’ pricing representations

 were no longer misleading and priced the items at their true market price, less than the actual price

 the items were offered for sale at.

                                            Class Allegations


         69.   The classes will consist of all consumers in all 50 states with sub-classes for the

 individual states.

         70.   The present complaint contains Named Plaintiffs from: New York, who will

 represent his/her/their state sub-classes of persons who purchased any Products containing the

 actionable representations during the statutes of limitation.

         71.   Common questions of law or fact predominate and include whether the

 representations were likely to deceive reasonable consumers and if Named and Jane Doe Plaintiffs

 and class members are entitled to damages.

         72.   Named and Jane Doe Plaintiffs’ claims and the basis for relief are typical to other

 members because all were subjected to the same representations.

         73.   Named Plaintiffs are adequate representatives because their interests do not conflict

 with other members.



                                                    12
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 13 of 20 PageID #: 35



        74.    No individual inquiry is necessary since the focus is only on defendant’s practices

 and the class is definable and ascertainable.

        75.    Individual actions would risk inconsistent results, be repetitive and are impractical

 to justify, as the claims are modest.

        76.    Named and Jane Doe Plaintiffs’ counsel is competent and experienced in complex

 class action litigation and intends to adequately and fairly protect class members’ interests.

        77.    Named and Jane Doe Plaintiffs seek class-wide injunctive relief because the practices

 continue.

              New York General Business Law (“GBL”) §§ 349 & 350, Connecticut Unfair Trade
                             Practices Act, Conn. Gen Stat § 42-110a, et. seq.
                     and Consumer Protection Statutes of Other States and Territories

        78.    Named and Jane Doe Plaintiffs assert causes of action under the consumer protection

 statutes of the all 50 states, with Named Plaintiffs asserting the consumer protection laws of their

 individual states.

    a. Alabama Deceptive Trade Practices Act, Ala. Code § 8-19-1, et. seq.;
    b. Alaska Unfair Trade Practices and Consumer Protection Act, Ak. Code § 45.50.471, et.
       seq.;
    c. Arizona Consumer Fraud Act, Ariz. Rev. Stat. Ann. §§ 44-1521 et. seq.;
    d. Arkansas Deceptive Trade Practices Act, Ark. Code § 4-88-101, et. seq.;
    e. California Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et seq. and Unfair
       Competition Law, Cal. Bus. Prof. Code §§ 17200- 17210 et. seq.;
    f. Colorado Consumer Protection Act, Colo Rev. Stat § 6-1-101, et. seq.;
    g. Connecticut Unfair Trade Practices Act, Conn. Gen Stat § 42-110a, et. seq.;
    h. Delaware Deceptive Trade Practices Act, 6 Del. Code § 2511, et. seq.;
    i. District of Columbia Consumer Protection Procedures Act, D.C. Code §§ 28-3901, et. seq.;
    j. Florida Deceptive and Unfair Trade Practices, Act Florida Statutes§ 501.201, et. seq.;
    k. Georgia Fair Business Practices Act, §10-1-390 et. seq.;
    l. Hawaii Unfair and Deceptive Practices Act, Hawaii Revised Statutes § 480 1, et. seq. and
       Hawaii Uniform Deceptive Trade Practices Act, Hawaii Revised Statute § 481A-1, et. seq.;
    m. Idaho Consumer Protection Act, Idaho Code § 48-601, et. seq.;
    n. Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS § 505/1, et. seq.;
    o. Indiana Deceptive Consumer Sales Act, Ind. Code §§ 24-5-0.5-1 et. seq.;
    p. Iowa Consumer Fraud and Private Right of Action for Consumer Frauds Act, Iowa Code
       Ann. § 714.16 et seq.;
    q. Kansas Consumer Protection Act, Kan. Stat. Ann §§ 50 626, et. seq.;


                                                  13
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 14 of 20 PageID #: 36



    r. Kentucky Consumer Protection Act, Ky. Rev. Stat. Ann. §§ 367.110, et. seq., and the
        Kentucky Unfair Trade Practices Act, Ky. Rev. Stat. Ann § 365.020, et. seq.;
    s. Louisiana Unfair Trade Practices and Consumer Protection Law, La. Rev. Stat. Ann. §§
        51:1401, et. seq.;
    t. Maine Unfair Trade Practices Act, 5 Me. Rev. Stat. § 205A, et. seq., and Maine Uniform
        Deceptive Trade Practices Act, Me. Rev. Stat. Ann. 10, § 1211, et. seq.;
    u. Maryland Consumer Protection Act, Md. Code, Com. Law § 13-101 et seq.;
    v. Massachusetts Unfair and Deceptive Practices Act, Mass. Gen Laws Ch. 93A;
    w. Michigan Consumer Protection Act, §§ 445.901, et. seq.;
    x. Minnesota Prevention of Consumer Fraud Act, Minn. Stat §§ 325F.68, et. seq.; and
        Minnesota Uniform Deceptive Trade Practices Act, Minn. Stat. § 325D.43, et. seq.;
    y. Mississippi Consumer Protection Act, Miss. Code An. §§ 75-24-1, et. seq.;
    z. Missouri Merchandising Practices Act, Mo. Rev. Stat. § 407.010, et. seq.;
    aa. Montana Unfair Trade Practices and Consumer Protection Act, Mont. Code § 30-14-101,
        et. seq.;
    bb. Nebraska Consumer Protection Act, neb. Rev. Stat. § 59 1601 et. seq., and the Nebraska
        Uniform Deceptive Trade Practices Act, Neb. Rev. Stat. § 87-301, et. seq.;
    cc. Nevada Trade Regulation and Practices Act, Nev. Rev. Stat. §§ 598.0903, et. seq.;
    dd. New Hampshire Consumer Protection Act, N.H. Rev. Stat. § 358-A:1, et. seq.;
    ee. New Jersey Consumer Fraud Act, N.J. Stat. Ann. §§ 56:8 1, et. seq.;
    ff. New Mexico Unfair Practices Act, N.M. Sta. Ann. §§ 57 12 1, et. seq.;
    gg. New York General Business Law (“GBL”) §§ 349 & 350;
    hh. North Carolina General Statutes Chapter 75: Monopolies, Trusts and Consumer Protection,
        N.C. Gen. Stat. §§ 75-1.1 through 75-35;
    ii. North Dakota Consumer Fraud Act, N.D. Cent. Code §§ 51 15 01, et. seq.;
    jj. Ohio Rev. Code Ann. §§ 1345.02 and 1345.03; Ohio Admin. Code §§ 109;
    kk. Oklahoma Consumer Protection Act, Okla. Stat. 15 § 751, et. seq.;
    ll. Oregon Unfair Trade Practices Act, Ore. Rev. Stat. § 646.608(e) & (g);
    mm. Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73 Pa. Stat. Ann. §§
        201-1 et. seq.;
    nn. Rhode Island Unfair Trade Practices and Consumer Protection Act, R.I. Gen. Laws § 6-
        13.1-1 et. seq.;
    oo. South Carolina Unfair Trade Practices Act, S.C. Code Law § 39-5-10, et. seq.;
    pp. South Dakota’s Deceptive Trade Practices and Consumer Protection Law, S.D. Codified
        Laws §§ 37 24 1, et. seq.;
    qq. Tennessee Consumer Protection Act, Tenn. Code Ann. § 47-18-101 et. seq.;
    rr. Texas Deceptive Trade Practices-Consumer Protection Act, Tex. Bus. & Com. Code Ann.
        §§ 17.41 et. seq.;
    ss. Utah Consumer Sales Practices Act, Utah Code Ann. §§ 13-11-1 et. seq.;
    tt. Vermont Consumer Fraud Act, Vt. Stat. Ann. Tit. 9, § 2451, et. seq.;
    uu. Virginia Consumer Protection Act, Va. Code Ann. §§ 59.1-196 et. seq.;
    vv. Washington Consumer Fraud Act, Wash. Rev. Code § 19.86/0101, et. seq.;
    ww. West Virginia Consumer Credit and Protection Act, West Virginia Code § 46A-6-101,
        et. seq.;
    xx. Wisconsin Deceptive Trade Practices Act, Wis. Stat. §§ 100.18, et. seq.; and
    yy. Wyoming Consumer Protection Act, Wyo. Stat. Ann.§§ 40-12-101 et. seq.;



                                              14
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 15 of 20 PageID #: 37



         79.   Named and Jane Doe Plaintiffs and class members assert causes of action under the

 consumer protection laws of their States.

         80.   Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

 because (1) it gives the impression to consumers the Products were of higher quality and value,

 (2) the outward similarity between the outlet and retail product makes it almost impossible to detect

 the subtle distinctions and (3) makes it unlikely customers will examine the Products to discover

 they are of different quality.

         81.   Defendant’s acts, practices, pricing, advertising, labeling, packaging, representations

 and omissions are not unique to the parties and have a broader impact on the public.

         82.   Named and Jane Doe Plaintiffs and class members desired to purchase products

 which either were priced at the level set by the market for goods of the type sold at the outlet stores,

 a lower price than they actually paid.

         83.   After mailing appropriate notice and demand, Named and/or Jane Doe Plaintiffs who

 reside in a State where notice is required prior to seeking damages under that State’s Consumer

 Protection Statutes, will have mailed and/or have amended this complaint to request damages. Cal.

 Civil Code § 1782(a), (d); Mass. UDAP, Mass. Gen Laws Ch. 93A, etc.

         84.   The deceptive pricing representations and omissions were relied on by Named and

 Jane Doe Plaintiffs and class members, causing damages.

                                          Negligent Misrepresentation

         85.   Named and Jane Doe Plaintiffs and class members incorporate by reference all

 preceding paragraphs.

         86.   Defendant misrepresented the substantive, quality, compositional and other

 attributes of the Products through a fictious pricing scheme.




                                                   15
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 16 of 20 PageID #: 38



        87.    Defendant had a duty, established by the FTC and where applicable, the individual

 States, to disclose and/or provide non-deceptive pricing, marking and labeling of the Products and

 knew or should have known same were false or misleading.

        88.    This duty is based on defendant’s position as an entity which has held itself out as

 having special knowledge in the production, service and/or sale of the product or service type.

        89.    The representations took advantage of cognitive shortcuts made by consumers at the

 point-of-sale and their trust placed in defendant, a well-known and widely recognized and

 respected brand in this sector for this type of product or service.

        90.    Named and Jane Doe Plaintiffs and class members reasonably and justifiably relied

 on these negligent misrepresentations and omissions, which served to induce and did induce, the

 purchase of the Products.

        91.    Named and Jane Doe Plaintiffs and class members would not have purchased the

 Products or paid as much if the true facts had been known, suffering damages.

              Breaches of Express Warranty, Implied Warranty of Merchantability and
                    Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

        92.    Named and Jane Doe Plaintiffs incorporate by references all preceding paragraphs.

        93.    Defendant manufactures, markets, prices, labels and sells products at their outlet

 stores which are expected by customers to be of equivalent quality to items at their retail stores.

        94.    The Products warranted to Named and Jane Doe Plaintiffs and class members that

 they possessed substantive, qualitative, compositional and other attributes which they did not and

 that their prices were based on market forces.

        95.    Defendant had a duty to disclose and/or provide a non-deceptive pricing of the

 Products and knew or should have known same were false or misleading.

        96.    This duty is based, in part, on defendant’s position as one of the most recognized



                                                  16
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 17 of 20 PageID #: 39



 companies in this sector

         97.   The Products warranted to Named and Jane Doe Plaintiffs and class members that

 their prices were either a good deal or at worse, no less than the prices they were sold at, when

 they were worth less than such price.

         98.   Named and Jane Doe Plaintiffs provided or will provide notice to defendant and/or

 its agents, representatives or retailers.

         99.   The Products did not conform to their affirmations of fact and promises, wholly due

 to defendant’s actions and were not merchantable.

         100. Named and Jane Doe Plaintiffs and class members relied on defendant’s claims,

 paying more than they would have.

                                               Fraud


         101. Named and Jane Doe Plaintiffs incorporate by references all preceding paragraphs.

         102. Defendant’s purpose was to sell additional products in other channels at lower prices

 than sold at their retail prices.

         103. Defendant induced these purchases through their deceptive practices and knew the

 suggested retail prices were false.

         104. Defendant’s fraudulent intent is evinced by its failure to accurately price the Products

 when it was in a position to do this.

         105. Defendant’s intent was to secure economic advantage in the marketplace against

 competitors and capture customers who would not otherwise shop at their retail stores due to the

 traditionally higher prices charged for a brands main line products.

         106. Named and Jane Doe Plaintiffs and class members observed and relied on

 defendant’s pricing and claims, causing them to pay more than they would have, entitling them to



                                                  17
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 18 of 20 PageID #: 40



 damages.

                                          Unjust Enrichment

        107. Named and Jane Doe Plaintiffs incorporate by references all preceding paragraphs.

        108. Defendant obtained benefits and monies because the Products were not as

 represented and expected based on their price and quality, to the detriment and impoverishment of

 plaintiff and class members, who seek restitution and disgorgement of inequitably obtained profits.

                                Jury Demand and Prayer for Relief

 Named and Jane Doe Plaintiffs demand a jury trial on all issues.

     WHEREFORE, Named and Jane Doe Plaintiffs pray for judgment:

    1. Declaring this a proper class action, certifying named plaintiffs as representatives and the

        undersigned as counsel for the class;

    2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

        challenged practices to comply with the law;

    3. Injunctive relief to remove and/or refrain from the challenged representations, restitution

        and disgorgement for members of the State Subclasses pursuant to the consumer protection

        laws of their States;

    4. Awarding monetary damages and interest, including treble and punitive damages, pursuant

        to the common law and consumer protection law claims, and other statutory claims;

    5. Awarding costs and expenses, including reasonable fees for plaintiffs’ attorneys and

        experts; and

    6. Other and further relief as the Court deems just and proper.




                                                 18
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 19 of 20 PageID #: 41



 Dated: September 10, 2019

                                                  Respectfully submitted,

                                                  Sheehan & Associates, P.C.
                                                  /s/Spencer Sheehan
                                                  Spencer Sheehan
                                                  505 Northern Blvd., Suite 311
                                                  Great Neck, NY 11021
                                                  Telephone: (516) 303-0552
                                                  Facsimile: (516) 234-7800
                                                  spencer@spencersheehan.com

                                                      -and-

                                                  Reese LLP
                                                  Michael R. Reese
                                                  100 West 93rd Street, 16th Floor
                                                  New York, NY 10025
                                                  Telephone: (212) 643-0500
                                                  Facsimile: (212) 253-4272
                                                  mreese@reesellp.com




                                      19
Case 2:19-cv-05135-JMA-AYS Document 1 Filed 09/09/19 Page 20 of 20 PageID #: 42



 2:19-cv-05135
 United States District Court
 Eastern District of New York

 Annemarie Casio, Craig Moskowitz, Jane Doe individually and on behalf of all others similarly
 situated


                                        Plaintiff


         - against -


 Vineyard Vines, LLC

                                         Defendant




                                          Complaint


                             Sheehan & Associates, P.C.
                              505 Northern Blvd., #311
                                Great Neck, NY 11021
                                Tel: (516) 303-0552
                                Fax: (516) 234-7800



 Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
 New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
 under the circumstances, the contentions contained in the annexed documents are not frivolous.

 Dated: September 10, 2019
                                                                        /s/ Spencer Sheehan
                                                                         Spencer Sheehan
